PER CURIAM.
The final judgment is affirmed in all respects except the following: (1) Support to be paid by the husband to the wife is reduced by the sum of $225 per week. It became apparent at oral argument that the wife was claiming that sum based on the expenses being incurred by the parties in connection with their office building. Such expenses are clearly to be recovered by both of the parties from their tenants, not by one of the parties from the other in advance. (2) The award of the husband’s interest in the marital home is affirmed, but on the basis of Tronconi v. Tronconi, 425 So.2d 547 (Fla. 4th DCA 1982), rather than the reason ascribed in the final judgment.
AFFIRMED AS MODIFIED.
BERANEK and GLICKSTEIN, JJ., and SMITH, RUPERT, Associate Judge, concur.